Citation Nr: 1327346	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a groin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2011 and December 2011, this matter was remanded by the Board for further evidentiary development and for due process reasons.  In April 2013, the Veteran testified before the Board at a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claims for service connection for a groin condition must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

As an initial matter, the Board notes that a review of the record shows that there are outstanding private treatment records that need to be obtained.  In July 2011, the Veteran submitted a completed VA Form 21-4142 so that the records from Dr. W. Corsini could be obtained.  However, no treatment records from this physician have been requested or obtained.

In addition, at his hearing before the Board in April 2013, the Veteran testified that he underwent a VA examination at the Saginaw, Michigan VA Medical Center (VAMC) in 2012, at which time an ultrasound was performed.  However, a copy of that report of examination is not in the Veteran's paper or electronic claims file.  Accordingly, this VA report needs to be obtained.  38 C.F.R. § 3.159(c)(2), (c)(3) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all records of treatment from Dr. W. Corsini.  Explain to the Veteran that his prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides the completed release form, request the identified treatment records.  All efforts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his possession in support of his claim.

2.  Then, determine if the Veteran was afforded VA examination at the Saginaw VAMC in 2012 relating to the nature and etiology of his groin condition and its relationship, if any, to his period of service.  If so, obtain a copy of that examination report and associate it with the record.  If the VA examination report is not of record or if the examination was not performed and an opinion was not obtained, request that the Veteran be afforded the examination that was requested as part of the June 2011 remand and that the examiner provide the opinion that was requested as set forth in that remand.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


